 


116 HR 3195 RH: Land and Water Conservation Fund Permanent Funding Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 222 
116th CONGRESS1st Session 
H. R. 3195 
[Report No. 116–277] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2019 
Mr. Van Drew (for himself, Mr. Grijalva, Mr. Gallego, Mr. Sablan, Mr. Huffman, Ms. Haaland, Mr. Cox of California, Mr. Lowenthal, Mr. Fitzpatrick, Mr. Katko, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Natural Resources 
 

November 8, 2019
Additional sponsors: Mr. Horsford, Mrs. Dingell, Mr. Cunningham, Ms. Kuster of New Hampshire, Mr. Cohen, Ms. Shalala, Mr. Garamendi, Mr. Espaillat, Mr. Kilmer, Mr. McGovern, Ms. Gabbard, Ms. Velázquez, Mr. Welch, Mr. O'Halleran, Mrs. Kirkpatrick, Ms. Schakowsky, Mr. Khanna, Mr. Tonko, Mr. Levin of California, Mr. Takano, Mr. Brown of Maryland, Ms. Jayapal, Ms. Barragán, Mrs. Carolyn B. Maloney of New York, Mrs. Napolitano, Mr. Thompson of Mississippi, Mr. Aguilar, Ms. Norton, Mr. Clay, Mr. Suozzi, Mr. Panetta, Mr. Soto, Mr. Rouda, Mr. Krishnamoorthi, Mr. McEachin, Ms. Bonamici, Mr. Pappas, Ms. Eshoo, Mr. Langevin, Mr. Meeks, Ms. Castor of Florida, Ms. DeGette, Mr. Rush, Mr. Rose of New York, Ms. Escobar, Mr. Levin of Michigan, Mr. Foster, Mr. Morelle, Mr. Courtney, Mr. Blumenauer, Mr. Casten of Illinois, Mr. McHenry, Mr. Fleischmann, Mr. Collins of New York, Mr. Neguse, Mr. Carbajal, Mr. Cartwright, Mr. Smith of New Jersey, Mrs. Trahan, Mr. Kim, Mr. Brindisi, Ms. Omar, Mr. Kind, Ms. Dean, Mr. Sires, Ms. DelBene, Mr. Rouzer, Mr. Lawson of Florida, Mr. DeSaulnier, Mr. Sarbanes, Ms. Brownley of California, Mr. Larsen of Washington, Ms. Pingree, Ms. Slotkin, Mr. Kennedy, Ms. Underwood, Ms. Meng, Mr. Hurd of Texas, Mr. Trone, Mr. Schrader, Mr. Delgado, Mr. Stanton, Ms. Titus, Mr. Kildee, Mr. Malinowski, Mr. Heck, Mrs. Axne, Mr. Mooney of West Virginia, Mr. Sean Patrick Maloney of New York, Mr. Harder of California, Ms. Clarke of New York, Mr. Hastings, Mr. Butterfield, Mr. Connolly, Mr. Gottheimer, Mr. Peters, Ms. Clark of Massachusetts, Mr. Costa, Mrs. Lee of Nevada, Mrs. Fletcher, Mr. Golden, Mr. Ryan, Mr. Fortenberry, Ms. Matsui, Mrs. Watson Coleman, Ms. Hill of California, Ms. Speier, Mr. Gomez, Mr. Correa, Ms. Torres Small of New Mexico, Mr. Perlmutter, Mr. Ruiz, Mr. Raskin, Ms. Porter, Mr. Smith of Washington, Mr. McAdams, Ms. Schrier, Mr. Neal, Ms. Stefanik, Mr. Pascrell, Mr. Ruppersberger, Mr. Luján, Mr. Larson of Connecticut, Mr. Price of North Carolina, Mr. Pallone, Mr. Marshall, Ms. Stevens, Mr. Jeffries, Ms. McCollum, Mr. Michael F. Doyle of Pennsylvania, Mr. Cárdenas, Mr. Gonzalez of Texas, Mr. Sherman, Mrs. Hayes, Mr. Engel, Mr. Crow, Mr. DeFazio, Ms. Scanlon, Ms. Sánchez, Mrs. McBath, Mrs. Demings, Mr. King of New York, Ms. Lee of California, Ms. Wilson of Florida, Mr. McNerney, Ms. Mucarsel-Powell, Ms. Craig, Mr. Norcross, Mr. Payne, Mr. Deutch, Mr. Vargas, Mr. Quigley, Ms. Sewell of Alabama, Ms. Judy Chu of California, Mr. Cuellar, Mr. Rooney of Florida, Mr. Nadler, Mr. Thompson of California, Ms. Wexton, Mr. Phillips, Ms. Wasserman Schultz, Ms. Pressley, Mr. Schiff, Ms. Plaskett, Mr. Cleaver, Ms. Tlaib, Mr. Higgins of New York, Mr. Clyburn, Ms. Waters, Mr. Lamb, Mr. Cicilline, Mr. Allred, Ms. Sherrill, Ms. Lofgren, Mr. Lynch, Mr. Lipinski, Mr. Riggleman, Mrs. Luria, Mr. Moulton, Mr. Ted Lieu of California, Ms. Wild, Mr. Veasey, Mrs. Lawrence, Mr. Pocan, Mr. Green of Texas, Mr. Scott of Virginia, Mr. Crist, Mr. David Scott of Georgia, Mr. Swalwell of California, Ms. Houlahan, Mrs. Torres of California, Mr. Lewis, Mr. García of Illinois, Ms. Spanberger, Ms. Bass, Ms. Jackson Lee, Mr. Keating, Miss Rice of New York, Mr. Beyer, Mr. Bera, Mr. Himes, Mr. Cisneros, Mrs. Murphy of Florida, Mrs. Davis of California, Mr. Evans, Ms. Adams, Ms. DeLauro, Mr. Cummings, Ms. Davids of Kansas, Mr. Johnson of Georgia, Mrs. Bustos, Mr. Brendan F. Boyle of Pennsylvania, Ms. Ocasio-Cortez, Ms. Kendra S. Horn of Oklahoma, Mr. Stivers, Mr. Schneider, Ms. Frankel, Ms. Roybal-Allard, Mr. Kustoff of Tennessee, Ms. Garcia of Texas, Ms. Blunt Rochester, and Mr. Loebsack




 
November 8, 2019 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on June 11, 2019 
 



A BILL 
To amend title 54, United States Code, to provide permanent, dedicated funding for the Land and Water Conservation Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Land and Water Conservation Fund Permanent Funding Act. 2.Permanent full funding of the land and water conservation fund (a)In generalSection 200303 of title 54, United States Code, is amended to read as follows: 
 
200303.Availability of funds 
(a)In generalFor each fiscal year beginning after the date of the enactment of this section, amounts deposited in the Fund under section 200302 shall be made available for expenditure, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund under the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2130)). (b)Additional amountsAmounts made available under subsection (a) shall be in addition to amounts made available to the Fund under section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) or otherwise appropriated from the Fund. 
(c)Allocation authority 
(1)Submission of cost estimatesThe President shall submit to Congress detailed account, program, and project allocations to be funded under subsection (a) as part of the annual budget submission of the President. (2)Alternate allocation (A)In generalAppropriations Acts may provide for alternate allocation of amounts made available under subsection (a), including allocations by account and program. 
(B)Allocation by president 
(i)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date that is 120 days after the date on which the applicable fiscal year begins, amounts made available under subsection (a) shall be allocated by the President. (ii)Insufficient alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under subsection (a) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President. 
(3)Recreational public accessAmounts expended from the Fund under this section shall be consistent with the requirements for recreational public access for hunting, fishing, recreational shooting, or other outdoor recreational purposes under section 200306(c). (4)Annual reportThe President shall submit to Congress an annual report that describes the final allocation by account, program, and project of amounts made available under subsection (a), including a description of the status of obligations and expenditures.. 
(b)Conforming amendmentSection 200302(c) of title 54, United States Code, is amended by striking paragraph (3). (c)Clerical amendmentThe table of sections for chapter 2003 of title 54, United States Code, is amended by striking the item relating to section 200303 and inserting the following: 
 
 
200303. Availability of funds.. 
 
 
November 8, 2019 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
